Title: From Thomas Jefferson to Joel Barlow, 19 December 1807
From: Jefferson, Thomas
To: Barlow, Joel


                        
                            Th:J. to Mr. Barlow
                            
                            Dec. 19. 07.
                        
                        The 4. older looking boxes contained what was stated in the list formerly sent you from Monticello. the 4.
                            new boxes contained the collection I had at this place, as follows.
                  
                     
                        
                           Boston papers. 1797-1800. 1800.1. 1805. 1806.
                           4. vols
                        
                        
                           Philadelphia Advertiser. 97. 8. 99. 1800.
                           3.
                        
                        
                           New York papers. 1797. 1800.
                           1.
                        
                        
                           Virginia Argus. 1797. 1800.
                           1.
                        
                        
                           Aurora. 1798. 99. 1800. 1. 2. 3. 4. 5. 6.
                           2.
                        
                        
                           U. States gazette. 1798.
                           1.
                        
                        
                           Miscellans. papers. 1798. 1800.
                           3.
                        
                        
                           Bee & Herald. 1798. 1800.
                           1.
                        
                        
                           U. States Recorder. 1798. 1800.
                           1.
                        
                        
                           Genius of Liberty. 1798. 1800.
                           1.
                        
                        
                           Palladium.   
                              1798. 1800.
                           6.
                        
                        
                           Baltimore Advertiser.
                           
                              1799. 1800.
                           1.
                        
                        
                           American Advertiser 
                           
                              1799. 1800.
                           1.
                        
                        
                           Examiner. 
                           
                              1799. 1800.
                           1
                        
                        
                           Raleigh Register. 
                           
                                 1800.
                           1.
                        
                        
                           Albany Register. 
                           
                                 1800.
                           1
                        
                        
                           New York Gazetteer. 
                           
                                 
                              1800. 1.
                           1
                        
                        
                           National Intelligencer. 
                           
                                 
                              1800. 1. 2. 3. 4. 5. 6. 
                           6
                        
                        
                           Virginia Gazettes. 
                           
                                 
                              1800. 1. 2. 3. 4. 5. 6.
                           6
                        
                        
                           Republican Watchtower 
                           
                                 
                               
                               1802. 3-4. 4-5. 5-6. 6-7.
                           5.
                        
                        
                           New York Watchtower. 
                           
                                 
                               
                               1802.
                           1
                        
                        
                           Boston Chronicle.
                           
                                 
                               
                               
                              1802. 3. 4.
                           2
                        
                        
                           Salem Register. 
                           
                                 
                               
                               
                                 1804.
                           
                              
                                  1
                           
                        
                        
                           
                           
                           51
                        
                     
                  
                        
                        I send you a brochure just recieved from Paris, which throw into your pile of pamphlets when read. I salute
                            you with friendship.
                    